1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed September 13, 2021 in response to the Office Action of April 13, 2021 is acknowledged and has been entered. 
Claims 1, 3, 5, 7, 11-13, 15, 30, 31, and 110 have been amended. 
Claim 112 has been added.
Claims 4, 8, 9, 14, 17-29, 33, 37-39, 41, 42, 45, and 51-109 have been canceled.
Claims 35 and 36, which were withdrawn from consideration due to Restriction/Election requirements, have been rejoined for consideration.
Accordingly, claims 1-3, 5-7, 10-13, 15, 16, 30-32, 34-36, 40, 43, 44, 46-50, and 110-112 are currently under examination.

Maintained Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 15 is drawn to the anti-CD46 antibody comprises sequences having at least 90% sequence identity to SEQ ID NOs: 1 and 2, 9 and 10, 17 and 18, 25 and 26, 33 and 34, 35 and 36, 37 and 38, 39 and 40, 41 and 42, 43 and 44, 45 and 46, 47 and 48, 49 and 50, 51 and 52, 53 and 54, 55 and 56, 57 and 58, 59 and 60, 61 and 62, 63 and 64, 65 and 66, 67 and 68, 69 and 70, 71 and 72, or 73 and 74.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully 
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
In the instant case, the specification discloses quite a few CD46 antibodies, however, as set forth above one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions having the same relative placement as the antibodies described in the specification, such as YS5, or antibodies of claim 112. However, as described above, 
Regarding claim 15, the limitation “at least 90% sequence identity”, which includes antibody with up to more than 10 amino acid changes, encompass millions antibody variants with different CDR domains. Thus, the claimed antibodies also lack a common core structure which is required for an antibody claim.
For all of the above reasons, the claims are properly rejected as lacking written description for antibodies encompassed by the claims.

Response to Arguments
For the rejection under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image1.png
    49
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    105
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    78
    657
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    116
    666
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    134
    663
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    309
    666
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    163
    666
    media_image7.png
    Greyscale

Applicant’s arguments have been fully considered, rejections to 1-3, 5-8, 10-13, 17-18, 29, 31, 32, 34, 40, 43-44, 46-50 have been withdrawn. However, for the amended claim 15, Applicant tries to claim a large number of variants of YS5 which can have as many as 10 amino acid changes in both heavy and light chains. The claim would encompass millions of potential variants. It is unpredictable which variants might have the desired properties and functions. Although Applicants may argue that it is possible to screen for antibodies that bind the CD46 and function as claimed, the court Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004 that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. "As we held in Lilly, "[a]n adequate written description of a DNA ... 'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). Additionally, an adequate description of a genus may not support claims to a subgenus or species within the genus.  See MPEP 2163 (I)(B). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions." In the instant case, knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The antigen CD46 provides no information about the structure of an antibody that binds to them.
Thus, the rejection for claim 15 is proper for the reasons of record.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 112 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
The newly added claim recites 25 anti-CD46 antibodies for method of claim 1 comprising the CDR 1-3 domains of the VH and VL domains of the antibodies of Tables 1 and 2. However, the specification only provides support for the first four antibodies comprising the CDR 1-3  domains of the VH and VL domainsYS5, YS12, YS5vID and SB1HGNY, See Table 1 and ¶ [0223]-[0236].  The other antibodies claimed are new matter, i.e. broader in scope than originally disclosed. Although Table 2 points to the complete antibody VH and VL domains and the CDR regions for these antibodies, the specification does not disclose using those CDRs in any other antibody framework structures as broadly claimed in claim 112. Thus claim 112 is new matter.

Conclusion
Claims 15 and 112 rejected. 
All other objections and rejections in the Office Action of April 13, 2021 are hereby withdrawn in view of the claim amendments and Applicant’s arguments.
s 1-3, 5-7, 10-13, 16, 30-32, 34-36, 40, 43, 44, 46-50, 110, and 111 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LU/           Examiner, Art Unit 1642                         

/PETER J REDDIG/Primary Examiner, Art Unit 1642